Citation Nr: 0913925	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-40 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
November 17, 2008, for residuals of an injury to the lumbar 
spine with degenerative changes and disc protrusion at the 
L5, S1 level.

2.  Entitlement to a rating in excess of 40 percent after 
November 17, 2008, for residuals of an injury to the lumbar 
spine with degenerative changes and disc protrusion at the 
L5, S1 level.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Board notes that the Veteran appeared to raise a claim 
for entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  
Specifically, his November 2008 VA examination revealed that 
he had not been able to work due to his low back disability.  
Accordingly, this matter referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).   Specifically, VA's duty 
to assist includes the responsibility to obtain any relevant 
records from the Social Security Administration (SSA).  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

According to a November 2008 VA examination report, the 
Veteran stated that he "has not been able to work for three 
years because of his back and is on social security 
disability."  As SSA records are relevant to the claim on 
appeal, the RO should obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Little 
Rock, Arkansas, for the time period 
beginning December 2008 through the 
present.  Any negative search result 
should be noted in the record.  

2.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.  Any negative 
search result should be noted in the 
record.   
 
3.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in December 2008.  

If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




